DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see the amendments to the specification and page 6 of the remarks filed 8/18/2022, with respect to the objections to the drawings as set forth in paragraphs 4-5 of the action mailed 5/18/2022, have been fully considered and are persuasive.  The objections to the drawings has been withdrawn. 

Applicant’s arguments, see the claim amendments and page 9 of the remarks filed 8/18/2022, with respect to the rejections of claims 1-4 and 6 and claim 22 under 35 U.S.C. 112(b) as set forth respectfully in paragraphs 9-10 of the action mailed 5/18/2022, have been fully considered and are persuasive.  The rejections of claims 1-4 and 6 and claim 22 have been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-4 and 6 and claims 7-9 and claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claim 1, and by their dependency directly or indirectly on said current claim 1, current claims 2-4 and 6 and claims 7-9 and claims 10-14, the Examiner submits that the presently claimed invention is not enabled given that the following discrepancies are noted as to how the Applicant determined the presently claimed atomic nitrogen content of current claim 1, and the atomic weight percent ratio of oxygen-to-nitrogen (i.e. the atomic oxygen content) of current claim 2.  See also Item VIII of the Written Opinion of the International Search Authority filed 4/21/2020 with the instant application.
	The Applicant’s attention is respectfully directed to the “Materials” table of the specification as originally filed (page 17), wherein it is noted that the disclosed polyethylene imine (PEI) resin employed as the presently claimed crosslinked polymer provides an atomic nitrogen content of 33 wt%, and that the disclosed crosslinker (denoted as crosslinker 1) employed as a crosslinker to provide the crosslinking for the resultant crosslinked polymer provides an atomic nitrogen content of 10 wt% and an atomic oxygen content of 26 wt%.  Crosslinker 2, which was employed in the comparative examples, does not include the atomic wt% of either nitrogen or oxygen, nor does either of the other compounds included in the disclosed examples and comparative examples (surfactant, polyurethane (PU), acrylic primer (acrylic polymer), polyester polymer, amine catalyst, silica and MX-150; see footnote to Table 2 for the latter two compound wt% in their respective primer compositions).
	The Examiner submits that, as also stated in said Written Opinion, it is unclear if the X-ray Photoelectron Spectroscopy (XPS) methodology for determining the atomic nitrogen content is reliable given that CE 1C and CE 2C appear to have a PEI wt% that would provide the primer layer with a higher level of atomic nitrogen content as compared to the Inventive Examples 1C and 2C.  It is significant to note that the Inventive Example 2C provides the PEI and the crosslinker at a total wt% of 100, but still includes 10 wt% of the silica, which provides the resultant primer layer with a solid content of 110 wt%, which is impossible. Inclusion of 0.1 wt% of the MX 150 also provides values over 100 wt% for 1C (85 wt% + 15 wt% +10 wt% +0.1 wt% = 100.1 wt %).

Claim Rejections - 35 USC § 103
Claim(s) 1-4 and 6 and claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wert et al. (US 2015/0361307 A1) in view of Salant et al. (US 2019/0219940 A1).

Regarding claim(s) 1-4 and 6 and claim 5, Van Wert teaches an adhesive tape including a polyester substrate (14) having first and second pressure-sensitive adhesive (PSA) layers (12) and (16) on opposing sides (para 0046-0047, 0062, figure 1), and a chemical primer layer disposed between substrate (14) and at least one of the PSA layers (12) and (16) comprising ethyleneimines (PEI) (amine-functional base polymer, current claims 5-6) (para 0046-0047, 0062, figure 1) and a crosslinking agent (crosslinked polymer, current claim 4) (para 0021).
	Van Wert also teaches that the first and second PSA layers (12) and (16) are polymer-based prepared formed from a monomer mixture of 50 wt% or greater of (meth)acrylates and highly polar monomers such as, inter alia, acrylic acid (para 0047-0050 and 0056) towards strong interactions with the chemical primers (para 0063).  
The Examiner notes that, while Van Wert does not specifically disclose that the PEI polymers disclosed for use in the chemical primer layer comprises at least 50 wt% of the total weight of the chemical primer layer, Table A at paragraph 0066 demonstrates that the base polymer of the primer layer (in this case, an aliphatic polyurethane) does comprise over 50 wt% (in this case ~58 wt%) of the primer coating PRIOR to drying, and that polyaziridine compounds are contemplated as the crosslinking agent.  Indeed, one skilled in the art would recognize that the Van Wert invention intended for the chemical primer layer to comprise the crosslinked polymers (PEI and polyaziridine crosslinkers) of the invention in amounts identical to that presently claimed (current claim 3).
	
Van Wert is silent to the chemical primer layer having an atomic nitrogen content greater than 6 wt% (current claim 1), a ratio of atomic weight percent of oxygen to nitrogen of less than 2.5 (current claim 2), and the crosslinking agent being a polyaziridine crosslinker (current claim 5).

However, as noted above in regards to said Table A at paragraph 0066 of Van Wert, the solid components of the dried chemical primer layer (minus the volatile, oxygen-containing water and ethanol components) comprise a large predominance of the nitrogen-containing compounds (the polyurethane and the polyaziridine crosslinker).

In addition, Salant teaches a flexible substrate having a primer on a surface onto which an ink composition is printed (para 0056), which said primer comprises, inter alia, an amine-based polymer resin such as, inter alia, polyurethane or a PEI having amine functional groups (para 0057-0056), wherein the ink composition comprises a thermoplastic resin (para 0070) comprising a polymer having acid side groups, and said PEI comprises amine functional groups and an aziridine-based crosslinker towards crosslinking between the thermoplastic resin and the primer resin towards improving the binding between the primer resin and the thermoplastic resin (para 0117-0128).
	Given that Van Wert/Salant teaches a chemical primer layer comprising a nitrogen-containing PEI identical to that presently claimed, and in the presently claimed proportions, and a nitrogen-containing polyaziridine crosslinker identical to that presently claimed, it is reasonable to conclude that the chemical primer layer of the prior art would demonstrate the presently claimed atomic nitrogen content (greater than 6 wt%) and the presently claimed ratio of oxygen:nitrogen atomic wt% (less than 2.5).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the chemical primer layer of Van Wert with the presently claimed polyaziridine crosslinker towards crosslinking the PEI, and towards crosslinking between the PEI of the chemical primer layer and the acid functionality (via the acrylic acid monomers) of the acrylic polymer of the PSA layers (12) and/or (16) to improve the binding between the PSA layer(s) and the chemical primer layer as in the present invention. 

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wert et al. (US 2015/0361307 A1) in view of Salant et al. (US 2019/0219940 A1).

Regarding claim(s) claim(s) 7-9, as noted above, Van Wert/Salant teaches the polyester substrate (14) with a chemical primer disposed thereon (adjacent and directly bound to).  Note that Van Wert discloses that said chemical primer layer is disposed on substrate (14) between substrate (14) and “at least one” of the PSA layers (12) and (14), which provides for the presently claimed two-layer construction of substrate (14)/primer layer.

Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wert et al. (US 2015/0361307 A1) in view of Salant et al. (US 2019/0219940 A1).

Regarding claims 10 and 12-13, as noted above, Van Wert/Salant teaches the presently two-layer construction and at least one of the first and second PSA layers (12) and (16) disposed on the chemical primer layer (immediately adjacent to and directly bound); and that the first and second PSA layers (12) and (16) are polymer-based prepared form a monomer mixture of 50 wt% or greater of (meth)acrylates (polyacrylate polymer) and highly polar monomers such as, inter alia, acrylic acid (acidic polar monomer units).  The other of the at least one of the first and second PSA layers (12) and (16) teaches a second PSA layer borne on a face of the tape opposite the at least one of the first and second PSA layers (12) and (16) (current claim 13).

Regarding claims 11 and 14, Van Wert teaches that the double-sided PSA tapes are employed in flexographic printing press to bond a printing plate to a plate cylinder (para 0041-0042).

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wert et al. (US 2015/0361307 A1) in view of Salant et al. (US 2019/0219940 A1).

Regarding claim(s) 21-22, Van Wert/Salant teaches the double-sided PSA tape as in the rejections of claims 1-4 and 6, claim 5, claims 7-9 and claims 10-14 set forth above, which are all applicable to all the limitations of the current claims.

Response to Arguments
Applicant’s arguments, see pages 6-8 of the remarks filed 8/18/2022, with respect to the rejections of claims 1-4 and 6 and claims 7-9 and claims 10-14 under 35 U.S.C. 112(a) as set forth respectfully in paragraph 7 of the action mailed 5/18/2022, have been withdrawn have been fully considered but they are not persuasive.

In regards to the Applicant’s citation of MPEP 2164.01, the Examiner must respectfully assert that, given that the disclosed data is uncertain in its method(s) of determination (see the previous rejection under the noted statute, and the cited portion of the Written Opinion of the International Search Authority), as well as the Applicant’s acknowledgement that certain portions of the presently disclosed data are “incorrect” (see below), one skilled in the art would not be able to reproduce the results presently disclosed EVEN if the experimentation noted for determining the nitrogen and oxygen content were correct.  In addition, the presently disclosed methodology ONLY determines the atomic nitrogen content in the outermost 3 to 10 nm of the primer surface, and not the primer layer as a whole as presently recited in at least current claim 1.
Also, it is respectfully submitted that the presently claimed invention as recited in at least current claim 1, recites that the primer layer as a whole, including compounds comprising said primer layer, demonstrates the presently claimed atomic nitrogen content.  See the Applicant’s response to the rejection of at least claim 1 under 35 U.S.C. 112(b), wherein the Applicant argues that the primer layer comprises the crosslinked polymer, and (the primer layer) has the claimed atomic nitrogen content.
The Examiner acknowledges that one skilled in the art would recognize that, for example, primer coating Example 1A leads to oriented film Example 1B which in turn leads to the primer coated, oriented film used in Example 1C.  However, the Examiner disagrees with the Applicant’s assertion that one skilled in the art would recognize that Table 2 contained errors, and if so, what the corrections would be.  In addition, it is unclear why the Applicant, presently assertion that said errors are indeed errors, has not filed amendments with said remarks to correct said error or errors.  Indeed, while one skilled in the art, reading ONLY Table 1, would recognize that Comparative Example 1A contains no PEI, said skilled artisan would still not be CERTAIN as to the make up of the compositions of the examples and the comparative examples towards understanding HOW to reproduce the presently disclosed results in accordance with the criteria for NOT requiring under experimentation, especially in light of a second reading in concert with the Applicant’s present remarks as the error(s) have not been corrected.
Lastly, in regards to the Applicant’s assertions that presently disclosed Table 2 describes the “ratio” of the PEI to the crosslinker, the Examiner must respectfully disagree in light of the “incorrectness” noted above in the examples AND the comparative examples.  Indeed, assumptions do not qualify as legitimate data.  Further, the data in Table seems to imply that the nitrogen and oxygen contents were determined ONLY for the PEI and the crosslinker, which is in contradiction to the recitations in at least current claim 1, and as noted in said Applicant’s arguments against the rejection under 35 U.S.C. 112(b).  Moreover, the acrylic primer layer employed in Comparative 2A contains not only the acrylic polymer (which may or may not comprise nitrogen atoms such as acrylonitrile and (meth)acrylamides often comprising acrylic polymers), but also comprises nitrogen-containing compounds in the form of a melamine curing resin and a triethyl amine.
It is also noteworthy that the presently claimed invention as recited in at least current claim 1 does not specify whether the nitrogen content of “greater than 6%” is for the “Primed Only” primer layer and/or the “Primed & Adhesive Removed” primer layer.  Also, the “greater than 6%”  limitation allows for the atomic nitrogen content to be 100%, which is well above the Example 1C and 2C results of Table 2.

Applicant’s arguments, see pages 9-14 of the remarks filed 8/18/2022, with respect to the rejections of claims 1-4 and 6 and claim 5 and claims 7-9 and claims 10-14 and claims 21-22 over Van Wert et al. in view of Salant et al. under 35 U.S.C. 103 as set forth in paragraphs 13-16 of the action mailed 5/18/2022, have been withdrawn have been fully considered but they are not persuasive.

The Applicant’s attention is respectfully directed to cited paragraph 0062 of Van Wert, wherein as acknowledged by the Applicant, Van Wert discloses “ethyleneimine” as one of the compounds comprising Van Wert’s primer layer along other compounds including urethane.  Note that the “urethane” in said paragraph 0062 is not referred to as a “polyurethane.” In regards to the Applicant’s assertion that one skilled in the would recognize ethyleneimines as another name for aziridine, and not a polyethyleneimine (PEI) and an amine-functional base polymer, the Applicant’s attention is respectfully directed to cited Table A of Van Wert, wherein Van Wert names the aziridine compound (CX-100) as an “aziridine” and not an “ethyleneimine.”  
Further, while the urethane compound disclosed in said paragraph 0062 is not referenced as a “polyurethane”, as acknowledged by the Applicant, the examples of Van Wert refer to the disclosed urethane compound in Table A as a “polyurethane.”  Thus, one skilled in the art would recognize that Van Wert would refer to an aziridine compound as an aziridine and not an ethyleneimine, and that the ethyleneimine compound of said paragraph 0062, along with the polymeric urethane clearly disclosed in said Table A, is a polymeric ethyleneimine; that is a polyethyleneimine (PEI), which is an amine-functional polymer.
The Applicant’s attention to respectfully directed to the presently disclosed structure of crosslinker 1, which has a total of 35 hydrogen atoms, a total of 20 carbon atoms, a total of seven (7) oxygen atoms and a total three (3) nitrogen atoms, and this demonstrates an atomic weight of the crosslinker of (35 x 1) + (20 x 12) + (7 x 16) + (3 x 14) = 35 + 240 + 112 + 42 = a total atomic weight of the crosslinker as 429.  This provides an atomic nitrogen content of 42/429 x 100 ~ 10%.  A similar calculation for the CX-100 crosslinker of Van wert 42/467.6 x 100 ~ 9%, which is less than that presently disclosed by one percentage point, but which is conspicuously greater than the presently claimed atomic nitrogen content of 6%.  Thus, this portion of the Applicant’s arguments are not persuasive.
With respect to the cited portions of the MPEP (2112(III)-(IV), and the cited case law, the Examiner respectfully notes that the prior art rejection has demonstrated that, given that the combination of the prior art references teaches the presently CLAIMED invention, to include the presently recited compounds and in the presently recited proportions, and given that Salant instructs one skilled in the art to this motivation for selecting said compounds in said proportions (see above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the chemical primer layer of Van Wert with the presently claimed polyaziridine crosslinker towards crosslinking the PEI, and towards crosslinking between the PEI of the chemical primer layer and the acid functionality (via the acrylic acid monomers) of the acrylic polymer of the PSA layers (12) and/or (16) to improve the binding between the PSA layer(s) and the chemical primer layer as in the present invention. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.
Also, MPEP 2123(I) instructs that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))...A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  
Indeed, as noted above in the prior art rejection’s obvious statement, Salant instructs one skilled in the art as to the motivation for both the combination of the two reference as why would skilled in the art would provide the primer layer with the atomic nitrogen content presently claimed...to improve the binding between the PSA layer(s) and the chemical primer layer as in the present invention.  That is, it is the prior art that instructs the skilled artisan as to why the presently claimed invention would have been obvious before the effective filing date of the present invention, and not simply conclusory statement on the part of the Examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/12/2022